Exhibit 10.9






Mr. Michael J. Ferrantino
P O Box 325
West Harwich, MA  02671


Dear Mike:


This letter will confirm the agreement between Valpey-Fisher Corporation (the
“Company”) and you concerning the amendment of the letter agreement between the
Company and you dated September 10, 2002 (the “Letter Agreement”).


The Company and you agree that effective August 7, 2008 the last sentence of the
second paragraph on page 2 of the Letter Agreement is hereby amended to read in
its entirety as follows:


“Also, in the event of the sale of Valpey-Fisher on or before December 31, 2010,
you will be paid a 2x base salary severance should you not be offered a position
of President and CEO of the new entity immediately following a sale.”


Please indicate your agreement by signing this letter in the space provided
below.
 
 
 
 

 
Sincerely,
       
VALPEY-FISHER CORPORATION
             
By    
/s/ Ted Valpey, Jr.
   
Ted Valpey, Jr.
   
Chairman

 
 
 
AGREED AND ACCEPTED:


/s/ Michael J. Ferrantino
Michael J. Ferrantino
 
 
- 70 -